DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third contact and third recessed portion, as claimed in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 13, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 7, it is unclear where the third contact and third recess are located.  For prior art analysis, either one of the first contacts and one of the first recesses or a different recess and contact can meet this limitation.  Claims 10, 13, 16, and 19 include all the limitations of claim 7 and are rejected for the same reasons.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 should be made to depend on claim 7, since there is no third contact or third recess for there to be a fourth contact and fourth recess.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinji (CN107453159A).
With regard to claim 1, Shinji teaches, as shown in figures 1-11: “A board-to-board connector 10 and 60 comprising: a first connector 10 to be attached to a first board; and a second connector 60 to be attached to a second board, wherein the first connector 10 includes a first insulator 20, a first contact 23 which is held by the first insulator 20, and a first shell 30 which has conductivity, the first shell 30 includes four side wall portions 33 and 37 and four outer wall portions 34 and 38, the four side wall portions of the first shell each link with a peripheral edge of one corresponding outer wall portion of the four outer wall portions and are located inside the four outer wall portions, the first shell 30 is attached to the first insulator 20 as an outer shell of the first connector 10, the second connector 60 includes a second insulator 61, a second contact 65 which is held by the second insulator 61, and a second shell 70 which has conductivity, the second shell 70 includes four side wall portions 71 and 72, the second shell 70 is attached to the second insulator 61 as an outer shell of the second connector 60, in a state in which the first connector 10 and the second connector 60 are connected to each other, the second shell 70 is fit inside the four side wall portions of the first shell 30, and the four side wall portions of the first shell 30 and the four side wall portions of the second shell 70 are in one- to-one contact with each other, and for a pair 37 consisting of one arbitrarily selected side wall portion of the four side wall portions of the first shell 30 and one side wall portion, corresponding to the one selected side wall portion, of the four side wall portions of the second shell, one side wall portion 37 of the pair has a protruding portion 35 which extends linearly along the one side wall portion 37, and the other side wall portion of the pair does not have the protruding portion”.

With regard to claim 2, Shinji teaches: “The board-to-board connector according to Claim 1”, as shown above. 
Shinji also teaches, as shown in figures 1-11: “wherein two side wall portions 33 facing each other of the four side wall portions of the first shell 30 are spring pieces”.

With regard to claim 4, Shinji teaches: “The board-to-board connector according to Claim 2”, as shown above.
Shinji also teaches, as shown in figures 1-11 and taught in the fourth paragraph from the end of the translation: “wherein two remaining side wall portions 37 facing each other of the four side wall portions of the first shell 30 and two side wall portions 72B, corresponding to the two remaining side wall portions, of the four side wall portions of the second shell 70 are locked together by contact resistance”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shinji (CN107453159A).
With regard to claim 6, Shinji teaches, as shown in figures 1-11 and taught in pages 8-10 of the translation: “A mounting structure for a board-to-board connector (10 and 60), comprising: the board-to-board connector; a first board; and a second board, wherein the board-to-board connector includes a first connector 10 which is attached to the first board, and a second connector 60 which is attached to the second board, the first connector 10 includes a first insulator 20, a first contact (one of contacts 23 in figure 3) which is held by the first insulator 20, and a first shell 30 which has conductivity, the first shell 30 includes four side wall portions 33 and 37 and four outer wall portions 34 and 38, the four side wall portions of the first shell 30 each link with a peripheral edge of one corresponding outer wall portion of the four outer wall portions and are located inside the four outer wall portions, the first shell 30 is attached to the first insulator 20 as an outer shell of the first connector 10, the second connector 60 includes a second insulator 61, a second contact ( one of contacts 65 in figure 1(A)) which is held by the second insulator 61, and a second shell 70 which has conductivity, the second shell 70 includes four side wall portions 71 and 72, the second shell 70 is attached to the second insulator 61 as an outer shell of the second connector 60, in a state in which the first connector 10 and the second connector 60 are connected to each other, the second shell 70 is fit inside the four side wall portions of the first shell 30, and the four side wall portions of the first shell 30 and the four side wall portions of the second shell 70 are in one- to-one contact with each other, for a pair consisting of one arbitrarily selected side wall portion of the four side wall portions of the first shell and one side wall portion, corresponding to the one selected side wall portion, of the four side wall portions of the second shell, one side wall portions 37 of the pair has a protruding portion 35 which extends linearly along the one side wall portion, and the other side wall portion of the pair does not have the protruding portion, at least one outer wall portion of the four outer wall portions of the first shell 30 has a first end edge and a first recessed portion 36 formed at the first end edge, the first end edge except for the first recessed portion (one of 36 in figure 6(A)) being in contact with the first board and the first recessed portion being for viewing an end portion of the first contact, at least one side wall portion of the four side wall portions of the second shell 70 has a second end edge and a second recessed portion (one of 71B corresponding to the second contact in figure 1(A)) formed at the second end edge, the second end edge except for the second recessed portion being in contact with the second board and the second recessed portion being for viewing an end portion of the second contact, in a state in which the first connector is attached to the first board”. 
Shinji does not teach: “the first recessed portion is filled with solder, and in a state in which the second connector is attached to the second board, the second recessed portion is filled with solder”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use solder to fill the first and second recessed portions in order to better secure the shells to the circuit boards.

With regard to claim 7, Shinji teaches: “The mounting structure according to Claim 6”, as shown above.
Shinji also teaches, as shown in figures 1-11: “wherein the first connector 10 has a third contact (another of contacts 23 in figure 3) which has a same shape as a shape of the first contact, the at least one outer wall portion having the first end edge and the first recessed portion further has a third recessed portion (another of recessed portions 36 corresponding to the third contact in figures 3 and 4) formed at the first end edge, the first end edge except for the first and third recessed portions being in contact with the first board and the third recessed portion being for viewing an end portion of the third contact”.
Shinji does not teach: “and in a state in which the first connector is attached to the first board, the third recessed portion is filled with solder”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use solder to fill the third recessed portion in order to better secure the first shell to the first board.

With regard to claim 8, Shinji teaches: “The mounting structure according to Claim 6”, as shown above.
Shinji also teaches, as shown in figures 1-11: “wherein the second connector 60 has a fourth contact (another of contacts 65 in figure1(A)) which has a same shape as a shape of the second contact, the at least one outer wall portion having the second end edge and the second recessed portion further has a fourth recessed portion (recessed portion 71B corresponding to the fourth contact in figure 1(A)) formed at the second end edge, the second end edge except for the second and fourth recessed portions being in contact with the second board and the fourth recessed portion being for viewing an end portion of the fourth contact”. 
Shinji does not teach: “and in a state in which the second connector is attached to the second board, the fourth recessed portion is filled with solder”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use solder to fill the fourth recessed portion in order to better secure the second shell to the second board.

With regard to claim 9, Shinji teaches: “The mounting structure according to Claim 6”, as shown above.
Shinji also teaches, as shown in figures 1-11: “wherein two side wall portions 33 facing each other of the four side wall portions of the first shell 30 are spring pieces”.

With regard to claim 10, Shinji teaches: “The mounting structure according to Claim 7”, as shown above.
Shinji also teaches, as shown in figures 1-11: “wherein two side wall portions 33 facing each other of the four side wall portions of the first shell 30 are spring pieces”.

With regard to claim 11, Shinji teaches: “The mounting structure according to Claim 8”, as shown above.
Shinji also teaches, as shown in figures 1-11: “wherein two side wall portions 33 facing each other of the four side wall portions of the first shell 30 are spring pieces”. 

With regard to claim 15, Shinji teaches: “The board-to-board connector according to Claim 9”, as shown above.
Shinji also teaches, as shown in figures 1-11 and taught in the fourth paragraph from the end of the translation: “wherein two remaining side wall portions 37 facing each other of the four side wall portions of the first shell 30 and two side wall portions 72B, corresponding to the two remaining side wall portions, of the four side wall portions of the second shell 70 are locked together by contact resistance”. 

With regard to claim 16, Shinji teaches: “The board-to-board connector according to Claim 10”, as shown above.
Shinji also teaches, as shown in figures 1-11 and taught in the fourth paragraph from the end of the translation: “wherein two remaining side wall portions 37 facing each other of the four side wall portions of the first shell 30 and two side wall portions 72B, corresponding to the two remaining side wall portions, of the four side wall portions of the second shell 70 are locked together by contact resistance”. 

With regard to claim 17, Shinji teaches: “The board-to-board connector according to Claim 11”, as shown above.
Shinji also teaches, as shown in figures 1-11 and taught in the fourth paragraph from the end of the translation: “wherein two remaining side wall portions 37 facing each other of the four side wall portions of the first shell 30 and two side wall portions 72B, corresponding to the two remaining side wall portions, of the four side wall portions of the second shell 70 are locked together by contact resistance”.

Claims 3, 5, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinji (CN107453159A) in view of Chen (2019/0097360).
With regard to claim 3, Shinji teaches: “The board-to-board connector according to Claim 2”, as shown above.
Shinji does not teach: “wherein the other side wall portion, corresponding to the one side wall portion that is the spring piece, has a groove to hold the protruding portion”.
In the same field of endeavor before the effective filing date of the claimed invention, Chen teaches, as shown in figures 3-6: “wherein the other side wall portion 32, corresponding to the one side wall portion 62 that is the spring piece, has a groove  324 to hold the protruding portion 621”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Chen with the invention of Shinji in order to latch the first and second connectors together.

With regard to claim 5, Shinji as modified by Chen teaches: “The board-to-board connector according to Claim 3”, as shown above.
	Shinji also teaches, as shown in figures 1-11 and taught in the fourth paragraph from the end of the translation: “wherein two remaining side wall portions 37 facing each other of the four side wall portions of the first shell 30 and two side wall portions 72B, corresponding to the two remaining side wall portions, of the four side wall portions of the second shell 70 are locked together by contact resistance”.

With regard to claim 12, Shinji teaches: “The mounting structure according to Claim 9”, as shown above.
Shinji does not teach: “wherein the other side wall portion, corresponding to the one side wall portion that is the spring piece, has a groove to hold the protruding portion”.
In the same field of endeavor before the effective filing date of the claimed invention, Chen teaches, as shown in figures 3-6: “wherein the other side wall portion 32, corresponding to the one side wall portion 62 that is the spring piece, has a groove  324 to hold the protruding portion 621”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Chen with the invention of Shinji in order to latch the first and second connectors together.

With regard to claim 13, Shinji teaches: “The mounting structure according to Claim 10”, as shown above.
Shinji does not teach: “wherein the other side wall portion, corresponding to the one side wall portion that is the spring piece, has a groove to hold the protruding portion”.
In the same field of endeavor before the effective filing date of the claimed invention, Chen teaches, as shown in figures 3-6: “wherein the other side wall portion 32, corresponding to the one side wall portion 62 that is the spring piece, has a groove  324 to hold the protruding portion 621”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Chen with the invention of Shinji in order to latch the first and second connectors together.

With regard to claim 14, Shinji teaches: “The mounting structure according to Claim 11”, as shown above.
Shinji does not teach: “wherein the other side wall portion, corresponding to the one side wall portion that is the spring piece, has a groove to hold the protruding portion”.
In the same field of endeavor before the effective filing date of the claimed invention, Chen teaches, as shown in figures 3-6: “wherein the other side wall portion 32, corresponding to the one side wall portion 62 that is the spring piece, has a groove  324 to hold the protruding portion 621”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Chen with the invention of Shinji in order to latch the first and second connectors together. 

With regard to claim 18, Shinji as modified by Chen teaches: “The board-to-board connector according to Claim 12”, as shown above.
	Shinji also teaches, as shown in figures 1-11 and taught in the fourth paragraph from the end of the translation: “wherein two remaining side wall portions 37 facing each other of the four side wall portions of the first shell 30 and two side wall portions 72B, corresponding to the two remaining side wall portions, of the four side wall portions of the second shell 70 are locked together by contact resistance”.

With regard to claim 19, Shinji as modified by Chen teaches: “The board-to-board connector according to Claim 13”, as shown above.
	Shinji also teaches, as shown in figures 1-11 and taught in the fourth paragraph from the end of the translation: “wherein two remaining side wall portions 37 facing each other of the four side wall portions of the first shell 30 and two side wall portions 72B, corresponding to the two remaining side wall portions, of the four side wall portions of the second shell 70 are locked together by contact resistance”.

With regard to claim 20, Shinji as modified by Chen teaches: “The board-to-board connector according to Claim 14”, as shown above.
	Shinji also teaches, as shown in figures 1-11 and taught in the fourth paragraph from the end of the translation: “wherein two remaining side wall portions 37 facing each other of the four side wall portions of the first shell 30 and two side wall portions 72B, corresponding to the two remaining side wall portions, of the four side wall portions of the second shell 70 are locked together by contact resistance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831